            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-1 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 1 Page 1 of 40(1 of 40)
                                                           PageID.1696




                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
         Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                   Filed: September 03, 2020




  Ms. Beth A. Andrews
  Mr. Roger A. Smith
  Vandeveer Garzia
  840 W. Long Lake Road
  Suite 600
  Troy, MI 48098

  Ms. Huwaida Arraf
  Mr. William H. Goodman
  Ms. Julie H. Hurwitz
  Goodman, Hurwitz & James
  1394 E. Jefferson Avenue
  Detroit, MI 48207

  Mr. Steven T. Budaj
  Law Office
  65 Cadillac Square
  Suite 2915
  Detroit, MI 48226

  Ms. Marcelyn A. Stepanski
  Rosati, Schultz, Joppich & Amtsbuechler
  27555 Executive Drive, Suite 250
  Farmington Hills, MI 48331

                       Re: Case Nos. 18-1305/18-1307, Anthony Hart v. Hillsdale County, MI, et al
                           Originating Case No. : 2:16-cv-10253

  Dear Counsel,

    The court today announced its decision in the above-styled cases.
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-1 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 2 Page 2 of 40(2 of 40)
                                                           PageID.1697




      Enclosed is a copy of the court's opinion together with the judgment which has been entered
  in conformity with Rule 36, Federal Rules of Appellate Procedure.

                                                  Yours very truly,

                                                  Deborah S. Hunt, Clerk



                                                  Cathryn Lovely
                                                  Deputy Clerk

  cc: Mr. David J. Weaver

  Enclosures

  Mandate to issue.
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 1 Page 3 of 40(3 of 40)
                                                           PageID.1698



                                  RECOMMENDED FOR PUBLICATION
                                  Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                         File Name: 20a0291p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



   ANTHONY HART,                                               ┐
                                      Plaintiff-Appellee,      │
                                                               │
         v.                                                    │
                                                               │
   HILLSDALE COUNTY, MICHIGAN, KWINN LEVA,                      >        Nos. 18-1305/1307
                                                               │
   TIMOTHY PARKER, and CHRISTINE WAHTOLA                       │
   (18-1305); CITY OF HILLSDALE, SHELBY RATHBUN,               │
   and TODD HOLTZ (18-1307),                                   │
                             Defendants-Appellants.            │
                                                               ┘

    Appeal from the United States District Court for the Eastern District of Michigan at Detroit.
                  No. 2:16-cv-10253—Denise Page Hood, Chief District Judge.

                                        Argued: May 7, 2019

                              Decided and Filed: September 3, 2020

              Before: COLE, Chief Judge; STRANCH and READLER, Circuit Judges.

                                        _________________

                                              COUNSEL

  ARGUED: Marcelyn A. Stepanski, ROSATI, SCHULTZ & JOPPICH, P.C., Farmington Hills,
  Michigan, for Appellants in 18-1305. Roger A. Smith, VANDEVEER GARZIA, P.C., Troy,
  Michigan, for Appellants in 18-1307. William H. Goodman, GOODMAN, HURWITZ
  & JAMES, P.C., Detroit, Michigan, for Appellee. ON BRIEF: Marcelyn A. Stepanski,
  ROSATI, SCHULTZ & JOPPICH, P.C., Farmington Hills, Michigan, for Appellants in 18-1305.
  Roger A. Smith, Beth A. Andrews, VANDEVEER GARZIA, P.C., Troy, Michigan, for
  Appellants in 18-1307. William H. Goodman, Huwaida Arraf, Julie H. Hurwitz, GOODMAN,
  HURWITZ & JAMES, P.C., Detroit, Michigan, Steven T. Budaj, STEVEN T. BUDAJ, P.C.,
  Detroit, Michigan, for Appellee.

      STRANCH, J., delivered the opinion of the court in which COLE, C.J., joined.
  READLER, J. (pp. 24–37), delivered a separate dissenting opinion.
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 2 Page 4 of 40(4 of 40)
                                                           PageID.1699


   Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                     Page 2


                                         _________________

                                              OPINION
                                         _________________

         JANE B. STRANCH, Circuit Judge. In 2011, Michigan narrowed the crimes covered by
  the Sex Offender Registration Act (SORA) making Anthony Hart no longer a “sex offender.”
  Defendants required him to continue registering as one, and he did. In July 2013, he registered
  an incorrect address and, in January 2014, failed to update his address. Defendants arrested Hart
  each time, using warrant requests incorrectly representing that he was required to register under
  SORA. The first time, Hart spent the night in jail; the second time, he served 19 months in
  prison. When prison officials finally realized the mistake, they released Hart and his convictions
  were vacated. Hart then sued for false arrest, malicious prosecution, and defamation. Five
  Defendants, employees of the city police and county sheriff’s departments, moved to dismiss the
  suit based on qualified immunity. The district court denied the motion and, for the reasons
  explained below, we AFFIRM IN PART and REVERSE IN PART.

                                         I. BACKGROUND

         A. Sex Offender Registration

         Michigan’s SORA labels as sex offenders certain categories of criminal defendants. That
  designation is not appealable and sometimes applies “to those whose offenses would not
  ordinarily be considered sex offenses.” Does #1–5 v. Snyder, 834 F.3d 696, 703 (6th Cir. 2016)
  (citing the example of a defendant’s non-sexual kidnapping offense). The Act mandates that all
  sex offenders register with government officials; the length of time depends on the severity of
  the underlying offense: 15 years for a Tier I offender, 25 years for Tier II, and life for Tier III.
  See Mich. Comp. Laws § 28.725(10)–(12).

         During that period, registrants are subject to significant conditions, such as a prohibition
  on living, working, or “loitering” within 1,000 feet of school property. See id. §§ 28.733(f),
  28.734(1), 28.735(1). They must report in person to a law enforcement office “whenever they
  change residences, change employment, enroll (or unenroll) as a student, change their name,
  register a new email address or other ‘internet identifier,’ wish to travel for more than seven
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 3 Page 5 of 40(5 of 40)
                                                           PageID.1700


   Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                     Page 3


  days, or buy or begin to use a vehicle (or cease to own or use a vehicle).” Snyder, 834 F.3d at
  698 (citing Mich. Comp. Laws §§ 28.722(g), 725(1)).

         The information from those periodic reports is compiled into two databases, one freely
  accessible online. There, any member of the public may view the registrant’s photograph, name,
  birthday, address, employer, school, license plate number, and offense of conviction. See Mich.
  Comp. Laws § 28.728(2). The private law enforcement database adds the registrant’s social
  security number, telephone numbers, email addresses, driver’s license number, professional
  licenses, fingerprints, and complete criminal history. See id. § 28.728(1).

         SORA distributes responsibilities related to registrations and the databases among
  different law enforcement agencies. The registrant reports in person to the local “registering
  authority.” See id. § 28.725(1). For a registrant who lives in Michigan, the registering authority
  is “the local law enforcement agency or sheriff’s office having jurisdiction over the individual’s
  residence, place of employment, or institution of higher learning.” Id. § 28.722(n). Registering
  authorities may designate a point person—a “registration official”—to receive and process the
  in-person reports. The registration official transmits the gathered information to the Michigan
  State Police (MSP), which maintains both the law enforcement database and the public website.
  Id. § 28.727(1), 28.728(1)–(2); see also id. § 28.722(d).            As part of its maintenance
  responsibility, the MSP removes registrants from both databases if it “determines that an
  individual has completed his or her registration period, including a registration period reduced by
  law under [the 2011 SORA amendments], or that he or she otherwise is no longer required to
  register.” Id. § 28.728(9).

         If an offender fails to comply with SORA’s registration requirements—for example, by
  missing a periodic check-in or failing to update a changed address—the MSP is required to
  “notify all registering authorities as provided in [§ 28.728a] and initiate enforcement action as set
  forth in that section.” Id. § 28.725a. The cross-referenced subsection, however, makes clear that
  the registering authorities need not wait for such notification:

         If an individual fails to register or to update his or her registration information as
         required under this act, the local law enforcement agency, sheriff’s office, or
         department post responsible for registering the individual or for verifying and
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 4 Page 6 of 40(6 of 40)
                                                           PageID.1701


   Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                        Page 4


         updating his or her registration information shall do all of the following
         immediately after the date the individual was required to register or to update his
         or her registration information:
             (a) Determine whether the individual has absconded or is otherwise
                 unlocatable.
             (b) If the registering authority was notified by a registration jurisdiction that
                 the individual was to appear in order to register or update his or her
                 registration information in the jurisdiction of the registering authority,
                 notify the department in a manner prescribed by the department that the
                 individual failed to appear as required.
             (c) Revise the information in the registry to reflect that the individual has
                 absconded or is otherwise unlocatable.
             (d) Seek a warrant for the individual’s arrest if the legal requirements for
                 obtaining a warrant are satisfied.
             (e) Enter the individual into the national crime information center wanted
                 person file if the requirements for entering information into that file are
                 met.

  Id. § 28.728a(1) (emphasis added); see also id. § 28.722(g) (defining “immediately” as “within 3
  business days”).

         Willful violation of SORA’s registration requirements is a felony.              Id. § 28.729(1).
  A first offense is punishable by up to four years’ imprisonment and a $2,000 fine; by the third
  offense, potential sanctions increase to ten years and $10,000. Id.

         In 2011, the Michigan legislature amended SORA, changing the definition of
  “convicted.” See 2011 Mich. Pub. Acts 17. Under the new definition, an individual who was
  tried as a juvenile was “convicted” only if “[t]he individual was 14 years of age or older at the
  time of the offense” and was classified as a “tier III offender.”             Mich. Comp. Laws
  § 28.722(b)(iii). Because individuals are only “offenders” under the Act if they have been
  “convicted” of violating certain statutes, see id. § 28.722(r)–(w), this new definition removed the
  sex offender mantle from juvenile offenders convicted of tier I or tier II offenses.
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 5 Page 7 of 40(7 of 40)
                                                           PageID.1702


   Nos. 18-1305/1307                      Hart v. Hillsdale Cty., Mich., et al.                                 Page 5


           Hart, a registered sex offender for many years, was one such former juvenile offender.1
  Because he had been designated a tier II offender after his juvenile court hearing, he should have
  been removed from the databases following the 2011 amendments. Hart was never notified that
  he was no longer required to register and should have been removed from the registry, so he
  continued to report to his local registering authority.

           Hart alleges that in March 2012 Defendant Christine Wahtola (a registration official at
  the county sheriff’s department) told him that he was required to register. He did so and,
  because he was homeless, reported a series of temporary addresses over the next year. In July
  2013, he changed his address again, reporting that he was living in a treehouse in the backyard of
  79 Budlong Street. Defendant Kwinn Leva (another county registration official) told Defendant
  Lieutenant Timothy Parker about the change. Parker went to the address; Hart was not there.
  When Parker located Hart, Hart explained that he was living behind the house across the street,
  number 76. Parker arrested Hart for violating SORA, took him to the county jail, and then
  applied for and received an arrest warrant. Hart spent the night in jail. A month later, on the
  advice of his attorney, Hart pleaded no contest to the SORA violation, was found guilty, and was
  assessed a $325 fine.

           In December 2013, Leva registered Hart again. The next month, Parker told Defendants
  Shelby Rathbun and Todd Holtz that Hart had failed to verify his address; they then tried to
  locate Hart. Hart, upon learning about their attempts, voluntarily appeared at the sheriff’s office
  and was arrested. On January 24, 2014, after Hart was in jail, Rathbun requested an arrest
  warrant. On February 10, Defendant Marci Kelley sent Rathbun a copy of Hart’s certified sex
  offender registration record. A few weeks later, again on the advice of counsel, Hart pleaded
  guilty to the charged SORA violation. He was sentenced to 16 to 24 months’ imprisonment and
  ordered to pay $1,027.



           1In this recitation of the facts, we accept as true the facts alleged in Hart’s complaint. See Bassett v. NCAA,
  528 F.3d 426, 430 (6th Cir. 2008). We also consider “exhibits attached to defendant’s motion to dismiss so long as
  they are referred to in the Complaint and are central to the claims contained therein.” Id. Certain documents
  produced by Defendants, including the Certified Record transmitted by the MSP, and Defendants’ warrant requests,
  fall within this rule. We do not rely on exhibits containing Defendants’ subjective descriptions of events (for
  example, officers’ incident reports) unless Hart asks us to do so.
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 6 Page 8 of 40(8 of 40)
                                                           PageID.1703


   Nos. 18-1305/1307                     Hart v. Hillsdale Cty., Mich., et al.                                Page 6


           After Hart had served 19 months of that sentence, an official at the Michigan Department
  of Corrections realized the error and notified the MSP. Kelley confirmed that, in light of the
  2011 amendments, Hart had not been required to register at the time of either conviction. Hart
  was released from prison in August 2015, and both of his convictions were vacated.

           B. Procedural History

           Hart filed suit under 42 U.S.C. § 1983, alleging violations of the Fourth and Fourteenth
  Amendments. Four groups of defendants are relevant to the present appeal: (1) Wahtola, Leva,
  and Parker, who work for the county sheriff’s department (the County Defendants); (2) Rathbun
  and Holtz, who work for the city police department (the City Defendants); (3) Kelley and
  Melissa Marinoff, who work for the MSP (the State Defendants); and (4) Hillsdale County and
  the City of Hillsdale (the Municipal Defendants).2

           Early in the proceedings, the district court granted the State Defendants’ motion to
  dismiss, reasoning that the MSP employees were not personally involved in arresting or
  prosecuting Hart and that Hart had not identified deliberate falsehoods or reckless disregard for
  the truth on their part. The case proceeded against the City, County, and Municipal Defendants.
  The City and County Defendants moved for qualified immunity on the basis that they relied on
  the dismissed State Defendants to provide accurate information in the databases. The district
  court denied the motions, reasoning that Hart had alleged deliberate or reckless falsehoods by the
  City and County Defendants and that his right to be free from arrest and prosecution in the
  absence of probable cause was clearly established. The court also concluded that Hart had
  adequately alleged a failure to train claim against the Municipal Defendants. The City, County,
  and Municipal Defendants timely filed notices of appeal. The district court then granted Hart’s
  motion to reconsider the dismissal of the State Defendants. The State Defendants did not appeal.




           2Hart  also sued Watch Systems, LLC, the contractor that provides and maintains software for the SORA
  database; his defense attorney; and the attorney’s firm. The parties stipulated to dismissal of the claims against the
  attorney and firm. Proceedings against Watch Systems are ongoing in the district court.
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 7 Page 9 of 40(9 of 40)
                                                           PageID.1704


   Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                       Page 7


                                            II. ANALYSIS

         We review de novo a district court’s denial of a motion to dismiss invoking qualified
  immunity. Coley v. Lucas County, 799 F.3d 530, 536 (6th Cir. 2015). Although orders denying
  motions to dismiss are generally not “final decisions” reviewable under 28 U.S.C. § 1291, we
  recognize an exception for orders denying qualified immunity. See Mitchell v. Forsyth, 472 U.S.
  511, 530 (1985). “[T]his exception is a narrow one. A denial of a claim of qualified immunity is
  immediately appealable only if the appeal is premised not on a factual dispute, but rather on
  ‘neat abstract issues of law.’” Phillips v. Roane Cty., 534 F.3d 531, 538 (6th Cir. 2008) (quoting
  Johnson v. Jones, 515 U.S. 304, 317 (1995)).

         As we have repeatedly cautioned, “it is generally inappropriate for a district court to grant
  a 12(b)(6) motion to dismiss on the basis of qualified immunity.              Although an officer’s
  ‘entitlement to qualified immunity is a threshold question to be resolved at the earliest possible
  point,’ that point is usually summary judgment and not dismissal under Rule 12.” Wesley v.
  Campbell, 779 F.3d 421, 433–34 (6th Cir. 2015) (brackets and citation omitted) (quoting
  Vakilian v. Shaw, 335 F.3d 509, 516 (6th Cir. 2003)); see also Guertin v. Michigan, 912 F.3d
  907, 917 (6th Cir. 2019); Courtright v. City of Battle Creek, 839 F.3d 513, 518 (6th Cir. 2016).
  “[I]t is often perilous to resolve a Rule 12(b)(6) motion on qualified immunity grounds” because
  development of the factual record is frequently necessary to decide whether the official’s actions
  violated clearly established law. Singleton v. Kentucky, 843 F.3d 238, 242 (6th Cir. 2016).

         To defeat a claim of qualified immunity, the plaintiff must show that the official’s
  conduct (1) violated a constitutional right that (2) was clearly established. See Cahoo v. SAS
  Analytics Inc., 912 F.3d 887, 897 (6th Cir. 2019). As with any other motion to dismiss, we
  perform this analysis while accepting the plaintiff’s factual allegations as true and drawing all
  reasonable inferences in his favor. See Courtright, 839 F.3d at 518. We ask only whether,
  “reading the complaint in the light most favorable to the plaintiff, it is plausible that an official’s
  acts violated the plaintiff’s clearly established constitutional right.” Cahoo, 912 F.3d at 899
  (quoting Courtright, 839 F.3d at 518). “The plausibility standard is not akin to a ‘probability
  requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
             Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS           54-2filedFiled:
                            ECF No. 137              09/03/2020
                                               09/03/20           Page: 8Page 10 of (10
                                                           PageID.1705              40 of 40)


   Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                     Page 8


         A. False Arrest

         We begin with Hart’s false arrest claim against the City and County Defendants. “A false
  arrest claim under federal law requires a plaintiff to prove that the arresting officer lacked
  probable cause to arrest the plaintiff.” Sykes v. Anderson, 625 F.3d 294, 305 (6th Cir. 2010)
  (quoting Voyticky v. Vill. of Timberlake, 412 F.3d 669, 677 (6th Cir. 2005)). If the arrest is made
  pursuant to a facially valid warrant, liability is proper only if the defendant “‘knowingly and
  deliberately, or with a reckless disregard for the truth, made false statements or omissions that
  created a falsehood’ and ‘such statements or omissions were material, or necessary, to
  the finding of probable cause.’” Id. (brackets omitted) (quoting Wilson v. Russo, 212 F.3d 781,
  786–87 (3d Cir. 2000)).

         Hart does not dispute that Parker and Rathbun applied for and received facially valid
  warrants for his two arrests and does not challenge the timing of the applications. He argues
  that, under Sykes, the warrant requests include material false statements and omissions. Hart
  alleges that the first time he was arrested, Parker submitted a warrant request asserting that Hart
  “was required to register as a sex offender and failed to appropriately do so.” The one-page
  warrant request in the record does not include this statement but does request a felony charge for
  a sex offender registry violation. The second time Hart was arrested, Rathbun and Holtz
  allegedly submitted a request asserting that Hart “fail[ed] to comply with reporting duties” and
  “fail[ed] to comply with [the] registration act.” Once again, the one-page request—submitted by
  Rathbun only—does not include this statement but does request felony charges under SORA.

         The only reasonable inference to be drawn from these requests for SORA charges is that
  Hart was an “offender” subject to SORA’s requirements. He was not—a material fact that was
  omitted from both warrant requests.      If the officers had revealed that Hart was under no
  obligation to register, there would have been no basis to charge him with violating an
  inapplicable statute and no probable cause. See Sykes, 625 F.3d at 305 (“If the affidavit contains
  false statements or material omissions, we set aside the statements and include the information
             Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS           54-2filedFiled:
                            ECF No. 137              09/03/2020
                                               09/03/20           Page: 9Page 11 of (11
                                                           PageID.1706              40 of 40)


   Nos. 18-1305/1307                      Hart v. Hillsdale Cty., Mich., et al.                                 Page 9


  omitted in order to determine whether the affidavit is still sufficient to establish probable
  cause.”).3

                    1. Deliberate or Reckless Conduct

           We therefore must determine whether Hart has plausibly alleged that the misstatements
  or omissions were made “knowingly and deliberately, or with a reckless disregard for the truth.”
  Id. (citation omitted). In assessing the Defendants’ degree of fault, we note that our court is
  rarely the appropriate forum in which to resolve factual disputes regarding intent—especially on
  a motion to dismiss.          See United States v. Bonds, 12 F.3d 540, 568–69 (6th Cir. 1993)
  (“We review for clear error the conclusions of the district court as to reckless disregard for the
  truth and intent to deceive, since these are issues of fact that reflect the affiant’s credibility.”).

           First, we consider the possibility of deliberate action.                   But Hart’s only allegations
  regarding deliberate or intentional behavior are the bare assertions that Defendants behaved
  deliberately. We are not required to accept these unadorned legal conclusions as true. See Iqbal,
  556 U.S. at 679; see also Mills v. Barnard, 869 F.3d 473, 481 (6th Cir. 2017) (“To be sure, the
  plain statement that Jenkins ‘intentionally, maliciously, or with reckless disregard’ subjected
  Mills to malicious prosecution is insufficient standing on its own.” (brackets and ellipsis
  omitted)). In the absence of factual allegations creating an inference that one or more of the
  Defendants knew Hart was not required to register and ignored that fact, Hart has not plausibly
  alleged deliberate misconduct.

           We also consider the possibility, urged by Defendants, that their behavior was objectively
  reasonable. In a case involving an ambiguously worded statute that had never been construed by

           3The   Dissent’s reliance on the unpublished case Sinclair v. Lauderdale County, 652 F. App’x 429 (6th Cir.
  2016), is misplaced. Though both cases involved inapplicable state statutes, the Sinclair court found probable cause
  to arrest the plaintiff despite the sheriff’s reliance on both a mistake of fact and a mistake of law “[g]iven the other
  probative evidence carrying the full weight of legal authority.” Id. at 435. We determined that a “Consent Order,
  signed by the circuit judge,” authorized the “escape” charge and the program’s letter established “the triggering
  event in the Consent Order.” Id. The dissent incorrectly concludes that Ms. Sinclair was not subject to the Consent
  Order—the Order “explicitly mandated” her responsibility for her son’s transportation, id. at 437—so it is true that
  no comparable authority is present in this case. This record contains no consent order judicially authorizing a
  legally enforceable agreement of the parties or other authority that would support a finding of probable cause that
  Hart was breaking the law or show that the officers made a comparable, reasonable mistake of law. The officers
  relied solely on the database, and the law is clear that Hart was no longer required to register as a sex offender and
  thus was not breaking the law.
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 10Page 12 of (12
                                                           PageID.1707              40 of 40)


   Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                     Page 10


  the state’s higher courts, the Supreme Court instructed that an officer’s reasonable mistake of
  law entitled him to qualified immunity. See Heien v. North Carolina, 574 U.S. 54, 68 (2014).
  But, the Court cautioned, this rule “does not discourage officers from learning the law” because
  “[t]he Fourth Amendment tolerates only reasonable mistakes, and those mistakes—whether of
  fact or of law—must be objectively reasonable.” Id. at 66. No objectively reasonable reading of
  SORA includes Hart within its scope. SORA is long, but it is perfectly clear. Juvenile offenders
  are required to register only if two requirements are met: “[t]he individual was 14 years of age
  or older at the time of the offense” and he was categorized as a “tier III offender.” Mich. Comp.
  Laws § 28.722(b)(iii). There is no objectively reasonable argument that Hart, a tier II juvenile
  offender, is covered by this language.

         We turn to recklessness. Officers’ misrepresentations cannot support a § 1983 claim
  when they exhibit only “negligence or perhaps a lack of attention to detail.”            Newman v.
  Township of Hamburg, 773 F.3d 769, 772 (6th Cir. 2014). Our caselaw provides instructive
  examples of the distinction between negligence and recklessness.           For example, when two
  officers had different recollections about an interview (one “remember[ed] Masters being more
  specific, giving a 5:00 p.m. approximation,” and the other “remember[ed] him being more
  vague”), relying on the memory of just one officer demonstrated “at worst” negligence. See id.
  On the other hand, omitting evidence casting doubt on the accusations of a lone child witness
  “demonstrate[s] ‘deliberateness’ or a ‘reckless disregard for the truth,’ given that any reasonable
  officer would have recognized the importance of [the child’s] reliability on the question of
  probable cause.” Wesley, 779 F.3d at 433 (brackets omitted). As a middle ground, where the
  police obtained a warrant to search a house that only partially matched an informant’s
  description, we held that “[i]t is up to a jury, not a judge, to decide whether [certain architectural
  details] are such salient features that they would make it less than reckless to select the house
  that exhibited them.” Hill v. McIntyre, 884 F.2d 271, 276 (6th Cir. 1989).

         In this case, the City and County Defendants argue that they could not have been reckless
  because they were entitled to rely on the MSP and the database the MSP maintained. In
  analyzing this argument, we draw all reasonable inferences in favor of Hart and against the City
  and County Defendants. For ongoing proceedings against the State Defendants, the district court
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 11Page 13 of (13
                                                           PageID.1708              40 of 40)


   Nos. 18-1305/1307              Hart v. Hillsdale Cty., Mich., et al.                   Page 11


  may draw different inferences as warranted, leaving the fact finder to decide which inferences
  are correct. The Supreme Court clarified decades ago that one law enforcement agency may rely
  on another agency’s statement that they have a warrant or “a reasonable suspicion of
  involvement with a crime.” United States v. Hensley, 469 U.S. 221, 231 (1985); see also
  Whiteley v. Warden, 401 U.S. 560, 568 (1971). But here, there is no indication that an MSP
  employee prompted this arrest by telling one of the City or County Defendants that Hart was
  subject to SORA and had violated its registration requirements. The only MSP communication
  referenced in the complaint is the transmittal of Hart’s Certified Record on February 10, 2014.
  The City and County Defendants could not have relied on that to arrest Hart because the arrests
  had already taken place on January 23, and six months before that, in July 2013. There is no
  basis to conclude, at this stage of the proceedings, that the City and County Defendants were
  relying on MSP’s affirmative representations.

         Instead, the officers paint Hart’s continued inclusion in the databases as an indirect
  representation by the MSP. SORA requires the MSP to remove a registrant from the law
  enforcement database “[i]f the [MSP] determines that [the] individual has completed his or her
  registration period, including a registration period reduced by law under [the 2011 amendments
  to SORA].” Mich. Comp. Laws § 28.728(9). In light of this statutory responsibility, the City
  and County Defendants argue that their actions in reliance on the database could not have been
  reckless.

         At the motion to dismiss stage, we may not draw that inference against Hart unless it is
  the only plausible conclusion that can be reached on these facts. See Iqbal, 556 U.S. at 682.
  Three considerations counsel against that result here. First, the complaint does not describe how
  (or, indeed, whether) the MSP complies with its statutory duty to maintain an accurate database.
  At this stage, we cannot assume that legal requirements were satisfied merely because they exist,
  and we do not know what the City and County Defendants knew at the time they relied on the
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 12Page 14 of (14
                                                           PageID.1709              40 of 40)


   Nos. 18-1305/1307                     Hart v. Hillsdale Cty., Mich., et al.                              Page 12


  database. Without this factual background, we cannot decide as a matter of law whether an
  officer was reckless to rely on the database without independently verifying its results.4

          Second, SORA excuses anyone who “is homeless or otherwise lacks a fixed or temporary
  residence,” from the duty to register an exact address.                    Mich. Comp. Laws § 28.722(p).
  A homeless registrant need only provide to the authorities “the village, city, or township where
  the person spends a majority of his or her time.” Id. Hart was “effectively homeless” at the time
  of his July 2013 arrest, living in a treehouse in a backyard. And during the period before the
  second arrest, he bounced back and forth among six different addresses in Hillsdale, in addition
  to a stint with no address at all. Because the authorities apparently always knew “the village,
  city, or township” where Hart lived (Hillsdale), see id., a reasonable officer might plausibly have
  concluded that Hart was homeless and so had not violated SORA, despite his inclusion in the
  database.

          Third, Michigan law does not seem to permit unconsidered reliance on the database. The
  provision of SORA giving local law enforcement the authority to enforce the Act comes with a
  caveat: the local agency is charged with “[s]eek[ing] a warrant for the individual’s arrest if the
  legal requirements for obtaining a warrant are satisfied.” Mich. Comp. Laws § 28.728a(1)(d)
  (emphasis added). This cautionary language has meaning, and we may not fail to “give effect to
  every word, phrase, and clause in a statute.” State Farm Fire & Cas. Co. v. Old Republic Ins.
  Co., 644 N.W.2d 715, 717 (Mich. 2002). Thus, SORA contemplates an independent obligation
  on the part of enforcing officers to check for satisfaction of SORA’s requirements prior to arrest.

          Defendants submit, however, that even a diligent check would not have caught this
  mistake because the Certified Record incorrectly lists Hart’s conviction type as “Michigan
  Adult,” showing the 2011 amendments for juvenile offenses to be inapplicable. But once again,


          4As    the Dissent points out, and Hart’s counsel conceded at argument, Hart does not allege that there was a
  history of errors by the MSP to maintain the database or that the database was commonly known to be inaccurate.
  As our case law makes clear, however, “[a] complaint need not set down in detail all the particularities of a
  plaintiff’s claim against the defendant.” Dunn v. State of Tenn., 697 F.2d 121, 125 (6th Cir. 1982). There is no
  dispute that Hart alleges a claim for false arrest, a claim that legally may depend on whether the actions of the
  officers were reckless. What the officers knew or were aware of regarding the database is relevant to the issue of
  recklessness, and at this stage, unknown. The dissent is incorrect in concluding that recognition of the legal
  components of a claim pled constitutes rewriting the complaint.
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 13Page 15 of (15
                                                           PageID.1710              40 of 40)


   Nos. 18-1305/1307                     Hart v. Hillsdale Cty., Mich., et al.                              Page 13


  reaching that conclusion requires drawing inferences that are neither grounded in Hart’s
  complaint nor favorable to him. We do not know what the officers knew about the database or
  mistakes in it that might affect the need for external confirmation of its results to avoid
  recklessness. Indeed, Hart’s own record contains at least three mistakes: in addition to listing
  his conviction as an adult matter, his date of conviction is blank, in violation of Mich. Comp.
  Laws § 28.728(1)(w), and his registration end date (in 2054) is decades beyond the 25-year
  period appropriate for a tier II offender, see id. § 28.725(11). We do not even know whether the
  information we see in the Certified Record is the same information that would have appeared
  when an officer looked Hart up in the database at the time of his two arrests.

          Taking the facts in the light most favorable to Hart, a reasonable officer could not believe
  that Hart was subject to SORA’s requirements based solely on his inclusion in the database.
  That reasonable officer, aware that the database can contain erroneous registrations and seeing
  apparent mistakes in Hart’s record, would have followed the statutory directive to determine
  whether “the legal requirements for obtaining a warrant [were] satisfied,” id. § 28.728a(1)(d),
  including whether Hart’s failure to register was excused by his homelessness. The City and
  County Defendants did not do so, even though they had both the time and all the necessary
  information available.

          Because “any reasonable officer would have known that [Hart’s satisfaction of SORA’s
  legal requirements] would be ‘the kind of thing the judge would wish to know,’” Wesley, 779
  F.3d at 433 (quoting Peet v. City of Detroit, 502 F.3d 557, 570 n.3 (6th Cir. 2007)), Hart has
  plausibly alleged that the Defendants behaved recklessly by incorrectly representing in their
  warrant applications that he was subject to SORA’s restrictions. We leave it to the court at
  summary judgment or the factfinder at trial to resolve the factual question of whether the steps
  Defendants skipped and the problems they overlooked were serious enough to allow an inference
  of recklessness. See Hill, 884 F.2d at 276.5


          5We    also note that the Dissent’s reliance on Sinclair is inappropriate because it was decided at the
  summary judgment stage, after all the facts and relevant circumstances were explored through discovery. The
  Sinclair court made clear that “[t]he probability of criminal activity is assessed under a standard of reasonableness
  and is ‘based on an examination of all facts and circumstances within an officer’s knowledge at the time of the
  arrest.’” Sinclair, 652 F. App’x at 434 (emphasis in original) (quoting Green v. Throckmorton, 681 F.3d 853, 865
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 14Page 16 of (16
                                                           PageID.1711              40 of 40)


   Nos. 18-1305/1307                      Hart v. Hillsdale Cty., Mich., et al.                               Page 14


                    2. Culpability of Individual Defendants

           We began with these Defendants as a group, but “[e]ach defendant’s liability must be
  assessed individually based on his own actions.” Binay v. Bettendorf, 601 F.3d 640, 650 (6th
  Cir. 2010). At issue is whether Hart has plausibly alleged unconstitutional conduct by each of
  the City and County Defendants.

           We have developed frameworks to analyze policework conducted, as in this case, in
  teams. Officers may stop (and arrest) individuals only if certain preconditions are met: “(1) the
  officer taking the action must act in objective reliance on the information received; (2) the officer
  providing the information must have facts supporting the level of suspicion required; and (3) the
  stop must be no more intrusive than would have been permissible for the officer requesting it.”
  United States v. Lyons, 687 F.3d 754, 767 (6th Cir. 2012) (citing United States v. Williams,
  627 F.3d 247, 252–53 (7th Cir. 2010)). At this stage of the litigation, much of the necessary
  information is lacking.

           According to the complaint, Parker (County), Rathbun, and Holtz (both City) bear
  responsibility because they conducted the two arrests. All three argue that they relied on the
  MSP—but, as noted, they acted without affirmative instruction from the MSP, and their
  unexplained reliance on the MSP’s database must at this stage be considered reckless. Rathbun
  and Holtz add that they also relied on Parker’s assertion that Hart “had failed to verify his
  address.”6 But the Act instructs officers to pursue arrests only “if the legal requirements for
  obtaining a warrant are satisfied.” Mich. Comp. Laws § 28.728a. Parker’s statement that Hart
  had not verified his address does not itself satisfy those legal requirements; nothing in the
  complaint hints that Hart was unaffected by the 2011 amendments or that he was not homeless.
  At this stage, we may not assume that Rathbun and Holtz were excused from responsibility for
  verifying these critical facts.



  (6th Cir. 2012)). At the motion to dismiss stage, we do not know enough about the officers’ knowledge at the time
  of Hart’s arrest to determine, as a matter of law, whether the officers were reckless in relying solely on the database.
           6Holtz also argues that he was not involved in Hart’s arrest. We do not consider his assertion at this stage
  of the proceedings, as it contradicts the complaint.
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 15Page 17 of (17
                                                           PageID.1712              40 of 40)


   Nos. 18-1305/1307                 Hart v. Hillsdale Cty., Mich., et al.                    Page 15


         This leads us to County Defendants Wahtola and Leva, the two named “registration
  officials” under SORA. That title implies a thorough grounding in SORA. It is plausible that
  once Wahtola or Leva enters someone into the system, other officers reasonably assume that the
  necessary background work has been completed. It is also plausible that Wahtola or Leva, as
  registration officials, categorized Hart’s conviction as “Adult,” introducing the error upon which
  other officers relied. See Mich. Comp. Laws § 28.727 (explaining the process by which local
  registration authorities collect information and forward it to the MSP). Though Wahtola and
  Leva are the most removed from the arrests, their position may indicate that they are the ones
  who should have “ha[d] facts supporting the level of suspicion required.” Lyons, 687 F.3d at
  767.

         Attempting to pull apart the web of reliance at the motion to dismiss stage is impossible.
  The district court tried to winnow the pool of responsible defendants early in the proceedings but
  ended up reversing its dismissal of the State Defendants because the City and County Defendants
  argued that the responsibility lay with them. Winnowing the defendants is not possible until an
  evidentiary record is developed.

                 3. Clearly Established Law

         Defendants submit that Hart’s false arrest claim nonetheless fails at the second step of the
  qualified immunity analysis because “the right at issue was [not] ‘clearly established’ when the
  event occurred such that a reasonable officer would have known that his conduct violated it.”
  Wesley, 779 F.3d at 428 (quoting Martin v. City of Broadview Heights, 712 F.3d 951, 957 (6th
  Cir. 2013)).

         A recent Supreme Court qualified immunity case, decided at summary judgment,
  addressed whether officers who observed a raucous party in a home had probable cause to
  believe the partygoers were trespassing. See District of Columbia v. Wesby, 138 S. Ct. 577, 585–
  86 (2018). Regarding the clearly established prong, the Court emphasized that “[t]he precedent
  must be clear enough that every reasonable official would interpret it to establish the particular
  rule the plaintiff seeks to apply” and that “the legal principle [must] clearly prohibit the officer’s
  conduct in the particular circumstances before him.” Id. at 590. The Court acknowledged that
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 16Page 18 of (18
                                                           PageID.1713              40 of 40)


   Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                    Page 16


  “there does not have to be ‘a case directly on point’” and that “there can be the rare ‘obvious
  case,’ where the unlawfulness of the officer’s conduct is sufficiently clear even though existing
  precedent does not address similar circumstances,” but cautioned that “‘a body of relevant case
  law’ is usually necessary to ‘clearly establish the answer’ with respect to probable cause.” Id.
  (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011); Brosseau v. Haugen, 543 U.S. 194, 199
  (2004)).

         Turning to the facts of the case before it, the Court explained:

                 We start by “defining the circumstances with which the officers were
         confronted.” The officers found a group of people in a house that the neighbors
         had identified as vacant, that appeared to be vacant, and that the partygoers were
         treating as vacant. The group scattered, and some hid, at the sight of law
         enforcement. Their explanations for being at the house were full of holes. The
         source of their claimed invitation admitted that she had no right to be in the house,
         and the owner confirmed that fact.
                 Even assuming the officers lacked actual probable cause to arrest the
         partygoers, the officers are entitled to qualified immunity because they
         “reasonably but mistakenly concluded that probable cause was present.”
         Tellingly, neither the panel majority nor the partygoers have identified a single
         precedent—much less a controlling case or robust consensus of cases—finding a
         Fourth Amendment violation “under similar circumstances.” And it should go
         without saying that this is not an “obvious case” where “a body of relevant case
         law” is not needed. The officers were thus entitled to qualified immunity.

  Id. at 590–91 (brackets and citations omitted) (quoting Anderson v. Creighton, 483 U.S. 635,
  640–41 (1987); White v. Pauly, 137 S. Ct. 548, 552 (2017); Brosseau, 543 U.S. at 199).

         This summary judgment precedent demonstrates why this case cannot be resolved on a
  motion to dismiss. The “circumstances with which the officers were confronted” are unknown.
  Was the information that appeared when the officers looked Hart up on the dates of the arrests
  the same information we now see in his Certified Record? Were the arresting officers relying on
  a well-curated database that had been appropriately reviewed after the 2011 amendments, or one
  they were aware might contain mistakes? Were the instigating officials trained in SORA’s
  intricacies? Should Hart have been excused from registering because he was homeless? Would
  a reasonably well-trained officer looking at Hart’s printout immediately notice its mistakes?
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 17Page 19 of (19
                                                           PageID.1714              40 of 40)


   Nos. 18-1305/1307                     Hart v. Hillsdale Cty., Mich., et al.                              Page 17


  We do not know, and so we must assume at this stage that these questions are answered in Hart’s
  favor.

           It is settled law in this circuit that an officer may not arrest and prosecute based solely on
  an unreliable source. Thus, for example, “uncorroborated allegations” by an eyewitness do not
  establish probable cause unless the allegations are “reasonably trustworthy.” Wesley, 779 F.3d at
  429 (quoting Logsdon v. Hains, 492 F.3d 334, 342 (6th Cir. 2007)). “Put another way, the
  presumption of veracity applies only where the witness is ‘someone with respect to whom there
  is no apparent reason to question the person’s reliability.’”                  Id. at 430 (quoting Logsdon,
  492 F.3d at 343). In this, an eyewitness and a database are no different. If the officers had
  reason to question the database’s reliability or if a reasonably well-trained officer would have
  caught its error immediately, then it was clearly established that the officers could not rely
  exclusively on that database to establish probable cause.

           To the extent the officers argue that they are entitled to qualified immunity because they
  were “simply following orders,” we rejected that argument in Bunkley v. City of Detroit,
  902 F.3d 552, 562 (6th Cir. 2018). There, as here, the officers who claimed to be following
  orders made mistakes of their own. They “assumed that Bunkley and his father were the
  Ainsworth shooters, even though neither fit Ainsworth’s description (other than their both being
  African-American and Bunkley’s wearing black clothing); they did not investigate the Knox
  shooting; and they did not even question Bunkley about the Ainsworth shooting before arresting
  him.” Id. at 562. The City and County Defendants here similarly failed to perform any
  investigation or ask any questions that could have confirmed whether Hart was required to
  register even though, drawing all inferences in Hart’s favor, Defendants were statutorily
  mandated to ask those questions, were on notice of the risk of error, and were aware of the
  materially different requirements for homeless offenders.7


           7The   Dissent argues that Bunkley is distinguishable because Bunkley’s innocence was “readily apparent,”
  whereas Hart’s innocence depended upon “the SOR entries (one of a host of items possessed by the officers)” along
  with actions based on other information. (Dissent at 11–13) That argument fails for two reasons. First, Bunkley is
  cited for the legal proposition that officers are not entitled to qualified immunity because they were “simply
  following orders.” 902 F.3d at 562. More importantly, Bunkley was decided on summary judgment, and affirmed
  the district court’s denial of qualified immunity on interlocutory appeal because disputes of material fact remained.
  This case is an appeal from denial of a motion to dismiss. Here, we do not know what the officers knew prior to
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 18Page 20 of (20
                                                           PageID.1715              40 of 40)


   Nos. 18-1305/1307                      Hart v. Hillsdale Cty., Mich., et al.                              Page 18


           The Supreme Court has instructed that, in performing Fourth Amendment qualified
  immunity analysis, we must confine ourselves to “the situation [the officer] confronted,”
  carefully considering the “particular factual context[]” at issue. Wesby, 138 S. Ct. at 590. That
  is hard to accomplish at the motion to dismiss stage. “Absent any factual development beyond
  the allegations in a complaint, a court cannot fairly tell whether a case is ‘obvious’ or ‘squarely
  governed’ by precedent, which prevents us from determining whether the facts of this case
  parallel a prior decision or not.” Evans-Marshall v. Bd. of Educ., 428 F.3d 223, 235 (6th Cir.
  2005) (Sutton, J., concurring). On the false arrest claims, Hart has plausibly alleged a violation
  of his clearly established constitutional rights. Remand for factual development is necessary.

           B. Malicious Prosecution

           The analysis of Hart’s malicious prosecution claim proceeds on a parallel course.
  A malicious prosecution claim has four elements:

           (1) “that a criminal prosecution was initiated against the plaintiff and that the
           defendant ‘made, influenced, or participated in the decision to prosecute’”;
           (2) “that there was a lack of probable cause for the criminal prosecution”;
           (3) “that, ‘as a consequence of a legal proceeding,’ the plaintiff suffered a
           ‘deprivation of liberty’ apart from the initial seizure”; and (4) that “the criminal
           proceeding must have been resolved in the plaintiff’s favor.”

  Mills, 869 F.3d at 480 (alterations and brackets omitted) (quoting Sykes, 625 F.3d at 308–09).
  And while a showing of malice is unnecessary, the defendant’s conduct “must be marked by
  some kind of blameworthiness, something beyond mere negligence or innocent mistake.”
  Johnson v. Moseley, 790 F.3d 649, 655 (6th Cir. 2015). Recklessness meets this standard. Id.

           The third and fourth elements are not in dispute. The first time Hart was arrested, he was
  jailed overnight; the second time, he was imprisoned for 19 months. Both convictions were
  eventually vacated.

           Turning to the second element, the probable cause for the prosecution depended on the
  incorrect belief that Hart was obligated to register under SORA. As with the false arrest claim,


  Hart’s arrest or if they had reason to investigate further before incarcerating him. At the stage of this case, we lack
  the necessary factual context to determine whether reliance on the database without more was reckless.
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 19Page 21 of (21
                                                           PageID.1716              40 of 40)


   Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                   Page 19


  an officer defending against a malicious prosecution claim cannot “rely on a judicial
  determination of probable cause when that determination was premised on an officer’s own
  material misrepresentations,” including via “omission of material facts.” Gregory v. City of
  Louisville, 444 F.3d 725, 758 (6th Cir. 2006). As discussed above, Defendants represented both
  in their communications to one another and in their warrant requests that Hart was required to
  register under SORA. Hart’s status was the only basis to prosecute him and so was necessarily
  “material to the finding of probable cause.” Id. As explained, Hart has plausibly alleged that
  this behavior was reckless.

         The remaining element, participation by the individual defendants, is a question of fact
  informed by “[t]he totality of the circumstances.” Sykes, 625 F.3d at 311 n.9. “Whether an
  officer influenced or participated in the decision to prosecute hinges on the degree of the
  officer’s involvement and the nature of the officer’s actions.” Id. Our attempt to perform this
  fact-intensive analysis runs into the limitations discussed above.       It is plausible that the
  prosecuting authorities were influenced by the representations and omissions in Parker and
  Rathbun’s warrant requests, by Holtz’s apparent ratification of Rathbun’s representations, or by
  Wahtola and Leva’s determinations in 2012 and 2013 that SORA covered Hart. These factual
  distinctions cannot appropriately be resolved by a motion to dismiss.

         Turning to the second prong of the qualified immunity analysis, “the right to be free of
  continued detention without probable cause” has been clearly established in this circuit for
  decades. Gregory, 444 F.3d at 749–50. The principles that officers may not establish probable
  cause through “fabrication or failure to disclose,” see id. at 750; see also Coffey v. Carroll, 933
  F.3d 577, 590 (6th Cir. 2019), or rely on evidence they have reason to believe is unreliable,
  Wesley, 779 F.3d at 429–30, are likewise clear. A more granular analysis that compares the facts
  of this case to our malicious prosecution precedents must wait until the record on the factual
  scenario these officers encountered is developed.

         C. Defamation

         Hart’s last constitutional claim against the City and County Defendants is for defamation
  in violation of the Fourteenth Amendment. Hart alleges that, by virtue of his wrongful inclusion
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 20Page 22 of (22
                                                           PageID.1717              40 of 40)


   Nos. 18-1305/1307                  Hart v. Hillsdale Cty., Mich., et al.                   Page 20


  in the public and law enforcement databases, he was subjected to humiliation, deprivation of
  liberty, and loss of employment.

         This constitutional theory is grounded in the Supreme Court’s decision in Paul v. Davis,
  424 U.S. 693 (1976), which sets out the so-called “stigma-plus” test. As we have summarized,

         the stigma-plus test is used to analyze a due process claim where the action taken
         by the state injures the plaintiff’s reputation. “The frequently drastic effect of the
         ‘stigma’ which may result from defamation by the government . . . does not
         establish the proposition that reputation alone, apart from some more tangible
         interests such as employment, is either ‘liberty’ or ‘property’ by itself sufficient to
         invoke the procedural due process protection of the Due Process Clause.”
         A successful plaintiff must therefore show that the state’s action both damaged his
         or her reputation (the stigma) and that it “deprived [him or her] of a right
         previously held under state law” (the plus).

  Doe v. Mich. Dep’t of State Police, 490 F.3d 491, 501–02 (6th Cir. 2007) (alterations in original)
  (quoting Paul, 424 U.S. at 701, 708). The Supreme Court later clarified that, although the
  stigma-plus test describes a species of constitutional injury, the plaintiff must still identify some
  process that he is due. See Conn. Dep’t of Pub. Safety v. Doe, 538 U.S. 1, 7 (2003) (“[E]ven
  assuming, arguendo, that respondent has been deprived of a liberty interest [under Paul v. Davis,
  424 U.S. 693 (1976)], due process does not entitle him to a hearing to establish a fact . . . that is
  not material under the Connecticut statute.”); see also Mich. Dep’t of St. Police, 490 F.3d at 502
  (“The stigma-plus test is used to determine whether state action violates an individual’s
  procedural due process rights.”).

         We begin with the liberty interest. Hart was listed on the sex offender registry even
  though, after the 2011 amendments, he was not a covered “offender.” That listing results in
  reputational harm: “SORA brands registrants as moral lepers solely on the basis of a prior
  conviction.” Snyder, 834 F.3d at 705; see also id. at 705–06 (noting that “sex offenders are . . .
  widely feared and disdained by the general public”); Wright v. O’Day, 706 F.3d 769, 773–74
  (6th Cir. 2013) (holding that a plaintiff had standing to seek enforcement of a procedural
  requirement based solely on the injury of being classified as a child abuser). We have described
  the collateral consequences of the listing that “reach[] far beyond the stigma of simply being
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 21Page 23 of (23
                                                           PageID.1718              40 of 40)


   Nos. 18-1305/1307                    Hart v. Hillsdale Cty., Mich., et al.                             Page 21


  identified as a sex offender on a public registry,” including “trouble finding a home in which
  they can legally live or a job where they can legally work.” Snyder, 834 F.3d at 698.

          These restrictions might not pose a constitutional problem if the underlying
  representation to the public—that Hart was a “sex offender” within the meaning of SORA—were
  true. See, e.g., Mich. Dep’t of St. Police, 490 F.3d at 501–02. Hart committed a sex offense.
  But listing him in the SORA database represented to the public not only that he had committed
  that crime but also that he belonged in the category of “sex offenders” who were required to
  register. He did not. As noted by our sister circuits, wrongful classification as a sex offender
  implicates a constitutionally protected liberty interest under the stigma-plus test. See Burgos
  Vega v. Lantz, 596 F.3d 77, 81–82 (2d Cir. 2010) (collecting cases in support of the proposition
  that “wrongly classifying an inmate as a sex offender may have a stigmatizing effect which
  implicates a constitutional liberty interest”); see also Schepers v. Comm’r, 691 F.3d 909, 914
  (7th Cir. 2012); Brown v. Montoya, 662 F.3d 1152, 1169 (10th Cir. 2011).

          But to make out a procedural due process claim, Hart must still identify some procedural
  flaw. See Conn. Dep’t of Pub. Safety, 538 U.S. at 7; Mich. Dep’t of St. Police, 490 F.3d at 502.
  He argues that he was “never afforded the opportunity to challenge his continued designation as
  a registered sex offender after July 1, 2011 when the 2011 amendments to the Michigan SORA
  became effective.” Defendants do not respond to this assertion, and the district court made no
  findings on the point. Without the benefit of an initial determination by the district court or any
  developed argument on appeal, we are unable to decide in the first instance whether Hart
  received the process he was due or whether his right to that process was clearly established.
  Mindful that “we are a court of review, not first view,” United States v. Houston, 792 F.3d 663,
  669 (6th Cir. 2015), we leave the issue to the district court and the parties on remand. See
  Schepers, 691 F.3d at 917 (declining “to outline in any more detail what sort of process” was
  required in light of the flexible and particularistic nature of the due process inquiry).8




          8The    Dissent misconstrues our grappling with this claim as withstanding a motion to dismiss but, as is
  made clear in the Opinion, we only remand and afford the district court the opportunity to address the issue in the
  first instance.
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 22Page 24 of (24
                                                           PageID.1719              40 of 40)


   Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                    Page 22


         We do note that with Hart’s other constitutional claims, “[e]ach defendant’s liability must
  be assessed individually based on his own actions.” Binay, 601 F.3d at 650. Hart’s complaint
  alleges that two of the County Defendants—Wahtola and Leva—required him to register,
  thereby publishing his (incorrect) status. Hart alleges that the remaining City and County
  Defendants—Parker, Rathbun, and Holtz—wrongfully, even recklessly, relied on that
  registration. But he does not implicate them in the publication itself.

         On remand, Hart may pursue his defamation claim against Defendants Wahtola and Leva
  (and, to the extent found to be warranted, the other defendants who are not parties to this appeal).
  We dismiss the defamation claim against Parker, Rathbun, and Holtz.

         D. Municipal Liability

         The Municipal Defendants also appeal the district court’s refusal to dismiss the claims
  brought against them pursuant to Monell v. Department of Social Services, 436 U.S. 658 (1978).
  Because municipalities are not entitled to qualified immunity, the claims against them should be
  resolved only if “the resolution of [qualified immunity] ‘necessarily and unavoidably’ decides”
  the case against the municipal defendants. Vakilian, 335 F.3d at 521 (quoting Brennan v. Twp.
  of Northville, 78 F.3d 1152, 1157 (6th Cir. 1996)).

         We have previously explained that, in certain unusual circumstances, a municipality
  might be liable for a constitutional violation even in the absence of a liable individual. North v.
  Cuyahoga Cty., 754 F. App’x 380, 390 (6th Cir. 2018) (collecting cases and explaining that,
  “[i]n a subset of § 1983 cases . . . the fact that no individual defendant committed a constitutional
  violation . . . might not necessarily ‘require a finding that no constitutional harm has been
  inflicted upon the victim, nor that the municipality is not responsible for that constitutional
  harm’” (quoting Epps v. Lauderdale Cty., Tenn., 45 F. App’x 332, 334 (6th Cir. 2002))). For
  example, if no official is responsible for compliance with a constitutional mandate, liability for a
  foreseeable violation of that mandate might lie not with the individuals (who bore no personal
  responsibility) but with the municipality (which failed to prepare its employees for the situation).
  As the Supreme Court put it, “in a narrow range of circumstances, a violation of federal rights
  may be a highly predictable consequence of a failure to equip law enforcement officers with
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 23Page 25 of (25
                                                           PageID.1720              40 of 40)


   Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                    Page 23


  specific tools to handle recurring situations.” Bd. of the Cty. Comm’rs v. Brown, 520 U.S. 397,
  409 (1997); see also Shadrick v. Hopkins County, 805 F.3d 724, 739–40 (6th Cir. 2015).

           After the 2011 amendments narrowed the category of individuals required to register
  under SORA, the Municipal Defendants were on notice that the sex offender registry contained
  individuals who were no longer subject to the Act. We have already held that “Michigan’s
  SORA imposes punishment.” Snyder, 834 F.3d at 705. Being listed in the sex offender registry
  “consigns [registrants] to years, if not a lifetime, of existence on the margins.” Id. Even if the
  municipalities incorrectly assumed that errors would be caught before any wrongful arrests,
  prompt action was required to avoid inevitable wrongful listing—wrongful listing that itself
  implicates constitutional concerns, as explained above. The question that remains is whether the
  responsibility to undertake that prompt action lay with one or both of the Municipal Defendants.

           Resolution of that question must await the proceeding below.         If the district court
  determines that the municipalities failed to take reasonable steps to forestall wrongful listings,
  liability may exist for Municipal Defendants. If the district court determines that the wrongful
  arrest was foreseeable and that the municipality failed to prepare its officers for that foreseeable
  risk, municipal liability may result. See Brown, 520 U.S. at 409–10 (“The high degree of
  predictability may also support an inference of causation—that the municipality’s indifference
  led directly to the very consequence that was so predictable.”). Because those issues are not
  necessarily and unavoidably resolved by the issues before us, they are entrusted to the district
  court.

                                        III. CONCLUSION

           For the foregoing reasons, we AFFIRM the district court’s decisions regarding the false
  arrest, malicious prosecution, and Monell claims, as well as the defamation claim against
  Wahtola and Leva; REVERSE the decision regarding the defamation claim against Parker,
  Rathbun, and Holtz; and REMAND for further proceedings consistent with this opinion.
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 24Page 26 of (26
                                                           PageID.1721              40 of 40)


   Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                    Page 24


                                         _________________

                                              DISSENT
                                         _________________

         CHAD A. READLER, Circuit Judge, dissenting.              According to the complaint, the
  Michigan State Police, in conjunction with a retained private data firm, made a grave mistake.
  Michigan law put the State Police singularly in charge of the State’s Sex Offender Registration
  database, with inferior law enforcement officials to rely upon the information stored therein. See
  Mich. Comp. Laws § 28.728(1) (State Police “shall maintain a computerized law enforcement
  database of registrations and notices required under” SORA); Mich. Comp. Laws § 28.727(8)
  (State Police “shall promptly provide registration, notice, and verification information to
  . . . local law enforcement agencies”). Unfortunately, the State Police failed to update their
  database to account for a change in Michigan law that removed Anthony Hart’s registration
  requirements. As a result of that oversight, Hart was erroneously listed in the database as being
  subject to reporting requirements, erroneously instructed by the State Police to register with local
  officials, and thus erroneously detained by local officers in Hillsdale for failing to honor his
  registration commitments.     See Mich. Comp. Laws § 28.725a(1) (State Police shall notify
  individuals registered under SORA of their registration duties). Similarly fooled by the State
  Police’s error were the prosecutor, the state court, and even Hart’s attorney. Regrettably, Hart
  served 19 months in prison before the error was spotted by prison officials.

         The gravity of this error is clear. But so too should be the conclusion that the local
  Hillsdale officers (perhaps unlike the State Police) are entitled to qualified immunity. Our cases
  absolve officers of liability where they rely upon information transmitted from other officers (in
  this case, superior officers). And the majority opinion does not cite any clearly established law
  holding, “beyond debate,” that the local officers should have second guessed their superiors in
  the State Police at the time of Hart’s arrests. Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

         In the absence of clearly established law supporting Hart, the majority opinion instead
  rewrites Hart’s complaint, articulating a factual theory nowhere to be found in the complaint.
  The majority opinion manufactures a theory that the State Police database was historically poorly
  maintained and thus known by local officers to be error-laden, meaning it would have been
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 25Page 27 of (27
                                                           PageID.1722              40 of 40)


   Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                   Page 25


  reckless for officers to rely on the database. While spread throughout the majority opinion, that
  theory is nowhere to be found in Hart’s complaint (and the majority, tellingly, does not cite any
  allegation to that effect). That is no oversight on Hart’s part; he took the same approach in
  related state court litigation. There too, the Michigan Court of Appeals explained, Hart “does not
  allege any such pattern” of the State Police choosing methods “that will cause violations of
  constitutional rights.” Hart v. State, No. 338171, 2019 WL 488758, at *5 (Mich. Ct. App. Feb.
  7, 2019) (quoting Connick v. Thompson, 563 U.S. 51, 62 (2011)). “Instead, plaintiff only alleges
  that his, and no one else’s, constitutional rights were violated.” Id. To the extent there could be
  any confusion on the point, we asked Hart’s counsel for his view. And he expressly disavowed
  the majority opinion’s theory of the case at oral argument:

         THE COURT:                        You don’t allege that there was a history of errors
                                           by the Michigan State Police more broadly in
                                           making, having problems with their database, do
                                           you?
        COUNSEL FOR HART:                  No. I don’t.

  Oral Arg. Hr’g at 32:00, 32:08. It is quite something to say, as does the majority opinion, that
  because “there is no dispute that Hart alleges a claim for false arrest,” we can assume any facts
  that might support such a claim, regardless whether a plaintiff has pleaded them, let alone
  disavowed them. Rule 12(b)(6) demands far more. See Ashcroft v. Iqbal, 556 U.S. 662, 678
  (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (eliminating notice
  pleading in favor of “plausibility” pleading).

         Rather than rewriting the complaint, I would take it at its word. And doing so requires
  that we afford the local officers qualified immunity.

         1. The State Police SOR Database Was Authorized By Statute As An Authoritative
  Source To Be Relied Upon By Local Officers. One might fairly expect a live dispute over
  whether the State Police violated any constitutional right owed to Hart. After all, its error, in
  conjunction with that of its private vendor, allegedly caused Hart to continue to register with
  local officials, registrations he admits he failed to honor. To that end, Michigan law charged the
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 26Page 28 of (28
                                                           PageID.1723              40 of 40)


   Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                    Page 26


  State Police with the duty to operate the SOR database and notify offenders of their registration
  obligations:

         Maintain the database: The State Police “shall maintain a computerized law
         enforcement database of registrations and notices” required under SORA, with
         extensive information on registrants. Mich. Comp. Laws § 28.728(1).
         Remove non-qualifying individuals from database: If the State Police
         “determines that an individual has completed his or her registration period,
         including a registration period reduced by law” under the amendatory act that
         added this subsection, “or that he or she otherwise is no longer required to
         register under this [A]ct, the [State Police] shall remove the individual's
         registration information from both the law enforcement database and the public
         internet website within 7 days after making that determination.” Mich. Comp.
         Laws § 28.728(9) (emphasis added).
         Provide information to local governments: The State Police shall provide local
         law enforcement agencies, sheriff’s departments, and other entities “registration,
         notice, and verification information . . . .” Mich. Comp. Laws § 28.727(8).
         Advise registrants: The State Police are to advise by mail all individuals
         registered under SORA who are not in a state correctional facility of their duties
         under the Act, as amended. Mich. Comp. Laws § 28.725a(1).
         Notify local authorities of a failure to register: The State Police must notify all
         registering authorities and initiate enforcement action if individuals do not report
         as required in SORA. Mich. Comp. Laws § 28.725a(9).

         Compare     these   significant,   overarching    responsibilities   with   the   ministerial
  responsibilities placed upon local registering authorities like the Hillsdale officers.       Local
  officers maintain subordinate, secondary duties, largely acting as conduits for passing
  information to the State Police. As local registering authorities, the officers collect certain
  clerical information and transmit it to the State Police to be added to the registration database,
  Mich. Comp. Laws § 28.725a(5), including a registrant’s date of birth, employment and school
  information, telephone number and email address, as well as the registrant’s fingerprints. Mich.
  Comp. Laws § 28.727(1). When a registrant reports to a local registering authority, an officer
  verifies the registrant’s residence or domicile, matches the registrant’s appearance with a
  database photo, and forwards the information to the State Police to update their database. Mich.
  Comp. Laws § 28.725a(5). The local officers also accept the registrant’s registration fee and
  written documentation of employment, volunteer, or student status, as well as updates from the
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 27Page 29 of (29
                                                           PageID.1724              40 of 40)


   Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                    Page 27


  registrant as to changes in residence, email addresses, or vehicle purchases, among other things.
  Mich. Comp. Laws §§ 28.724a(5), 28.725.

         2. Hart’s Complaint Alleges That Local Police Were Expected To Rely Upon The State
  Police Database. With the Michigan Legislature having placed the primary registration and
  notification duties, as well as the sole duty for removing registrants from the database, upon the
  State Police, one would naturally expect registrants and local officials alike to rely upon such an
  authoritative source. That is exactly what happened here, as the complaint reflects. According
  to Hart, the State Police had a duty to maintain the SOR “so that it was reasonably accurate and
  reliable and likely not to result in the arrest and/or criminal prosecution of persons who were not
  properly and/or appropriately listed.” Second Am. Compl. ¶¶ 21, 40 (“By statute, the Michigan
  Legislature delegated the duty to accurately maintain the Michigan SOR, to the [State Police].”).
  Hart further alleges that any failure by the State Police to remove persons from the database was
  “likely to result in arrest, conviction and incarceration for non-existent crimes—i.e, without
  probable cause.” Second Am. Compl. ¶ 31. Hart similarly alleges that Watch Systems LLC, a
  company hired by the State Police to help maintain the registry, “was on actual notice that
  officers relying on the registry software . . . would ‘engage in arrests and initiate prosecutions
  that lacked probable cause, in reliance on the information obtained through [the database].’”
  Second Am. Compl. ¶ 95(a), (b).

         By these allegations, Hart acknowledges that local officers, working in a subordinate law
  enforcement agency, rely upon the State Police and its agents to maintain the database
  accurately, and that those local officers will make an arrest based upon registration information
  in the database. Hart further acknowledges that it was the duty of the State Police, not the local
  officers, to inform Hart of his duties to register. Hart followed the State Police’s instruction each
  time he registered.

         3. The Local Officers Are Entitled To Qualified Immunity On All Claims. Qualified
  immunity is not just a right against trial; it is a right against the overall burdens of litigation
  where the violation of a clearly established right has not been alleged. For that reason, qualified
  immunity should be granted “at the earliest possible stage in litigation.” Pearson v. Callahan,
  555 U.S. 223, 232 (2009) (quoting Hunter v. Bryant, 502 U.S. 224, 227 (1991)). Any other
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 28Page 30 of (30
                                                           PageID.1725              40 of 40)


   Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                  Page 28


  approach undermines the driving force behind immunity: to avoid subjecting public servants to
  unnecessary litigation, including unwarranted discovery. Everson v. Leis, 556 F.3d 484, 491 (6th
  Cir. 2009). We thus dismiss a claim brought pursuant to 42 U.S.C. § 1983 where a legal
  question underlying the claim can be resolved on the pleadings. See, e.g., Jackson v. Schultz,
  429 F.3d 586, 590 (6th Cir. 2005) (resolving whether a gunshot victim was in custody while
  being treated in an ambulance); Hughlett v. Romer-Sensky, 497 F.3d 557, 563 (6th Cir. 2006)
  (resolving whether a statute created a private cause of action for untimely distribution of state
  benefits).     The legal question posed here—whether officers act recklessly by failing
  independently to verify information in an authoritative police database—may also be resolved on
  the pleadings. Accepting as true Hart’s factual allegations, the local officers acted reasonably in
  relying on the state database, and the lack of clearly established law to the contrary supports
  granting qualified immunity on Hart’s claims. Taking Hart’s claims in turn, each is legally
  flawed.

            False Arrest And Malicious Prosecution. To establish a false arrest, Hart must allege
  facts that make it plausible the arrest lacked probable cause, in violation of the Fourth
  Amendment. See Wesley v. Campbell, 779 F.3d 421, 434–35 (6th Cir. 2015). A malicious
  prosecution claim, by comparison, looks not to the time of the arrest but to the time legal
  proceedings were initiated. See Wallace v. Kato, 549 U.S. 384, 390 (2007). For Hart’s claims to
  proceed, then, he must plausibly allege that the local officers knowingly, deliberately, or
  recklessly made false statements to secure warrants against him (or to influence the decision to
  prosecute him), and that the officers’ statements were material or necessary to a finding of
  probable cause (or to the decision to prosecute). Mills v. Barnard, 869 F.3d 473, 480 (6th Cir.
  2017).

            1. As an initial matter, there was likely probable cause to arrest Hart. Probable cause
  exists where officers rely upon authoritative sources that turn out to be mistaken, whether the
  mistake is one of fact or law. See Heien v. North Carolina, 574 U.S. 54, 57, 62 (2014) (holding
  that both reasonable mistakes of fact and law can give rise to reasonable suspicion and, by
  implication, probable cause). In a similar case, we held that probable cause existed for an arrest
  for which no law had been violated. Sinclair v. Lauderdale County, 652 F. App’x 429, 438 (6th
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 29Page 31 of (31
                                                           PageID.1726              40 of 40)


   Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                    Page 29


  Cir. 2016). In Sinclair, a prisoner agreed to a consent order that set conditions on “furloughs” he
  could receive while undergoing court-ordered rehabilitation. Id. at 431. Upon any furlough, the
  prisoner agreed that his mother would transport him back to the rehabilitation facility; if he failed
  to return, he would be charged with “escape” or “failure to appear.” Id. (cleaned up). During an
  ensuing furlough, the son returned to the facility without his mother. Believing the facility had
  notified the sheriff, the son fled and “went into hiding.” Id. The sheriff in turn arrested the
  mother, erroneously believing she had helped her son escape. Id. at 432–33. The mother spent
  37 days in jail before the charges were dropped. Id. at 433.

         Invoking § 1983, the mother (now a plaintiff) argued that the Tennessee escape statute
  did not apply to her son because probation violations were expressly excluded from the statute,
  meaning there was no probable cause to arrest her.           Id.   But probable cause existed, we
  concluded, because “even if [the plaintiff’s son] was on probation, [the sheriff’s] mistake of law
  was not so unreasonable as to preclude probable cause for charging [the plaintiff] with escape.”
  Id. at 435 (citing Heien, 574 U.S. at 66).        Equally true, the “mistaken application of the
  unambiguous ‘escape’ statute” could also be classified as a “mistake of fact regarding [plaintiff’s
  son’s] probation status.” Id. Conclusive in Sinclair was the other “probative evidence carrying
  the full weight of legal authority” the officers relied upon, including the consent order that
  warned of “escape” and “failure to appear” charges if the plaintiff’s son absconded. Id. (cleaned
  up).

         Hart’s arrest similarly was mistaken, both in law and fact, given the confusion over his
  registration requirement. And as Sinclair demonstrates, it was not clearly established—even as
  of 2016—that a mistake about a person’s status made in reliance upon apparently authoritative
  sources defeats probable cause. As in Sinclair, the local officers here relied upon “probative
  evidence carrying the full weight of legal authority.” Id. True, as the majority opinion notes,
  Hart was not subject to a consent order. But neither was the plaintiff in Sinclair. Her son was
  the subject of and the signatory to the consent order. Id. at 431. And even if she were, one does
  not become subject to an inapplicable criminal statute merely by consent. All told, Hart’s
  arresting officers—even more so than that in Sinclair—relied upon the entity with the singular
  legal authority as to registration requirements. If there is no duty to question an order that
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 30Page 32 of (32
                                                           PageID.1727              40 of 40)


   Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                   Page 30


  merely describes a hypothetical future charge for a different party, why would officers be
  required to question the singular authority over Hart’s registration requirements?

         In the exclusionary rule context, the Supreme Court has likewise indicated that probable
  cause may exist where an officer makes an arrest based upon another police agency’s
  “bookkeeping error” in a database. Herring v. United States, 555 U.S. 135, 137–39 (2009). The
  officer in Herring, upon being told by his local dispatcher of an active warrant in a neighboring
  jurisdiction for the plaintiff’s arrest, arrested the plaintiff. Id. at 137–38. Yet the warrant had
  been recalled months before; its continued inclusion in the neighboring police database was in
  error. Id.

         Herring mirrors this case. Like here, the arresting officer in Herring could have waited
  for further inquiries before making the arrest, rather than fully relying upon another police
  agency. Nonetheless, “[w]hen a probable-cause determination [i]s based on reasonable but
  mistaken assumptions, the person subjected to a search or seizure has not necessarily been the
  victim of a constitutional violation. The very phrase ‘probable cause’ confirms that the Fourth
  Amendment does not demand all possible precision.” Id. at 139. The Supreme Court further
  noted that, “whether the error can be traced to a mistake by a state actor or some other source
  may bear on the analysis.” Id. In Herring, the Supreme Court affirmed the denial of the
  defendant’s motion to suppress evidence because the arrest not did result from reckless or even
  grossly negligent conduct, nor was the conduct “recurring or systemic negligence.” Id. at 144.
  The same is true here.

         The majority opinion finds an absence of probable cause because Hart was “effectively
  homeless,” meaning he had no home to register. Maj. Op. at 12. Of course, the phrase
  “effectively homeless” is not one used in Michigan law. One is either homeless or not. Nor, in
  any event, does Michigan law exempt homeless persons from SORA reporting requirements. All
  Michigan sex offenders with registration requirements, including those in the homeless
  community, are required accurately to report either their residence or domicile.        People v.
  Dowdy, 802 N.W.2d 239, 251 (Mich. 2011). A domicile is the “place” where one is staying,
  with an intent to return, something that everyone, the homeless included, have as a matter of
  Michigan law. Id. at 246–47. And a residence could include a vacant house, a park, or any other
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 31Page 33 of (33
                                                           PageID.1728              40 of 40)


   Nos. 18-1305/1307                   Hart v. Hillsdale Cty., Mich., et al.                Page 31


  place at which one “habitually sleeps, keeps his or her personal effects, and has a regular place of
  lodging.” Id. at 245 (quoting Mich. Comp. Laws § 28.722(g)). For Hart, that would have been
  the tree house he alleged to have stayed in for some time, located in the backyard of an address
  near the one Hart erroneously reported.

         To be sure, the State Police, as part of their broad SORA compliance duties, do have
  authority to exempt certain homeless persons from reporting a specific domicile or residence.
  But to have qualified for that exception, Hart would have needed to appear at the local
  registering authority to register “123 Homeless” as his address. Id. at 247–48. Hart did not do
  so. Rather, he recorded his address as 79 Budlong. And, he adds, his actual address was 76
  Budlong, thereby giving local officers a reasonable basis to believe Hart failed to honor his
  reporting requirements.

         2. Even in the absence of probable cause, the officers’ conduct does not meet the high
  bar of recklessness. Recklessness is more than gross negligence; it is the conscious disregard of
  a known risk. See Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 69 (2007) (explaining that
  recklessness is “a known or obvious risk that [is] so great as to make it highly probable that harm
  [will] follow” (quoting W. Page Keeton et al., Prosser and Keeton on the Law of Torts § 34 (5th
  ed. 1984) (emphasis added)). Hart’s allegations do not even approach this level of culpability. It
  was not unreasonable for the local officers to rely on the authoritative State Police registry,
  especially where Hart himself did not dispute his registration duty and continuously registered at
  the direction of the State Police.

         So the majority opinion manufactures an obligation to verify the work of the State Police.
  It reads SORA to “contemplate[] an independent obligation on the part of enforcing officers to
  check for satisfaction of SORA’s requirements prior to arrest.” Maj. Op. at 12. But what in state
  law backs that assertion? Certainly not the language that an officer may “[s]eek a warrant for the
  individual’s arrest if the legal requirements for obtaining a warrant are satisfied.” Mich. Comp.
  Laws § 28.728a(1)(d) (emphasis added). That language adds little to the debate. After all, no
  warrant should ever issue where the “legal requirements for obtaining [the] warrant are [not]
  satisfied.” At most, this statutory language simply begs the question whether, on the facts
  alleged, a reasonable officer would conclude those requirements were satisfied. No doubt he
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 32Page 34 of (34
                                                           PageID.1729              40 of 40)


   Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                   Page 32


  would, given the information in the database, the fact that Hart continued to register, and the fact
  that Hart was residing at an unregistered address. Had the Michigan Legislature intended to
  place a heightened responsibility on local officers independently to research SORA’s
  requirements to verify instructions from the State Police, it would have said so expressly.
  Instead, the Legislature assigned local officers with run-of-the-mill recording and reporting
  obligations.

         The majority opinion’s “verify the work of one’s superiors” requirement is thus not only
  ungrounded in state law, but it is also entirely impractical and at odds with direction from the
  Supreme Court. Police officers must be able to “act on directions and information transmitted by
  one officer to another”—they “cannot be expected to cross-examine their fellow officers about
  the foundation for the transmitted information.” United States v. Hensley, 469 U.S. 221, 231
  (1985) (quoting United States v. Robinson, 536 F.2d 1298, 1299 (1976)); see United States v.
  Duval, 742 F.3d 246, 253 (6th Cir. 2014). Officers are thus generally shielded from liability by
  qualified immunity where, for example, they rely on instructions or information coming from a
  police dispatcher. Feathers v. Aey, 319 F.3d 843, 851 (6th Cir. 2003). At worst, the officers
  here were negligent in not independently investigating Hart’s legal status. But the majority
  opinion identifies no state or federal rule that required them to do so.

         3. Nor, at all events, did the officers violate any purportedly clearly established
  constitutional right.   Hart must fairly allege a constitutional right defined by then-existing
  precedent that is “clear enough that every reasonable official would interpret it to establish the
  particular rule the plaintiff seeks to apply,” District of Columbia v. Wesby, 138 S. Ct. 577, 590
  (2018) (citing Reichle v. Howards, 566 U.S 658, 666 (2012)), thus putting the question “beyond
  debate.” Ashcroft, 563 U.S. at 741 (citations omitted).

         The majority opinion’s first salvo is to say this case is not suitable for resolution at the
  motion to dismiss stage. To be sure, at this stage we must assume Hart’s allegations as true. But
  even then, Hart is not absolved of his duty to plead facts that, when assumed as true, would be
  sufficient to state a claim for which relief may be granted. True, Wesby was decided past the
  Rule 12(b) stage (and in the officers’ favor, it should be noted, on the issue of qualified
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 33Page 35 of (35
                                                           PageID.1730              40 of 40)


   Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                   Page 33


  immunity). Wesby, 138 S. Ct. at 590–91. But that does not mean cases can never be resolved
  then, especially one (like Hart’s) that turns on a straight-forward legal question.

         Perhaps, as the majority opinion next contends, “there does not have to be a case directly
  on point” to overcome qualified immunity. If so, Hart typically must still identify a “body of
  relevant case law” squarely aligned with his Fourth Amendment-inspired legal theory. Wesby,
  138 S. Ct. at 590. The majority opinion says that body of law is exemplified by Bunkley v. City
  of Detroit, 902 F.3d 552 (6th Cir. 2018).         But Bunkley turned on instances of repeated,
  intentional misconduct, something the majority opinion acknowledges Hart has not sufficiently
  alleged.

         Bunkley is nothing like today’s case. There, a shooting victim told detectives she had
  been attacked by two black men in their 20s, wearing black clothing. Id. at 556. One, she
  explained, was a dark-skinned male who likely was injured when she returned fire. Id. The
  other, she said, had a medium build and light skin. Id. That same evening, the detectives also
  visited a local hospital to investigate the shooting of Charles Knox, a 47-year-old, light-skinned
  black male who had been shot in both legs. Id. When Knox’s 22-year-old son, Derrick Bunkley,
  heard of his father’s shooting, he rushed to the hospital, dressed in black. Id. at 556. The
  detectives happened to encounter Bunkley at the hospital, at which point they arrested him on the
  suspicion that he and his father were the perpetrators of the assault on the female shooting
  victim. That suspicion, however, was based on nothing more than the fact that Bunkley was a
  black man, in black clothes, with a wounded father. The detectives did not bother to inspect the
  crime scene where Knox had been shot, did not take a statement from Knox, and did not talk to
  Knox’s doctors, who could have confirmed that Knox had been shot in each leg (the female
  victim had reported possibly hitting the assailant with “a [single] gunshot”). Id. at 556–58.

         The detectives’ policework was abhorrent. They arrested Bunkley despite him telling the
  officers that, through social media and other forensic evidence, he could prove he was home at
  the time of the shooting. And they did so despite the fact that Knox was nearly 50 and light-
  skinned, not a dark-skinned twentysomething, the description given by the shooting victim. Id.
  at 556–57. What is more, after the arrests, the lead detective made a series of statements to the
  prosecutor she knew to be false, testified falsely, and then personally assisted the prosecutor at
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 34Page 36 of (36
                                                           PageID.1731              40 of 40)


   Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                     Page 34


  trial. Id. at 557. Bunkley was convicted of assault with intent to commit murder and spent
  nearly two years in prison before his obvious innocence was confirmed by forensic testing. Id.
  In a subsequent civil rights action, the detectives claimed to be “simply following orders” from a
  sergeant who, they said, authorized the arrest. Id. at 561–62. But the sergeant did so only after
  the detectives requested that authorization. Id. at 556. And the detectives surely knew better at
  the time. They had conducted the investigation and ignored both Bunkley’s alibi as well as
  obvious, patent contradictions between Knox’s appearance and the description of the shooter
  given by the female victim. Id. at 556, 561–62.

         All of that is a far cry from what happened to Hart. The officers in Bunkley failed to take
  notice of obvious physical evidence that could have easily confirmed Knox was not a suspect;
  Hart alleges no such patent contradiction. Bunkley protested his innocence and offered proof of
  an alibi; Hart admitted guilt and thought he had violated SORA. Bunkley’s (and Knox’s)
  innocence was readily apparent. Yet Hart’s innocence could only be determined by looking
  specifically to the SOR entries (one of a host of items possessed by the officers), pulling up
  required information, calculating Hart’s age at the time of his more-than-a-decade-old
  conviction, cross referencing that information against Michigan law, and then independently
  determining that Hart was not required to register—even though Hart and the State Police said
  that he was. Bunkley may stand for the proposition that officers cannot blatantly ignore facts and
  fail to undertake any investigation, only to later point fingers at an unsuspecting commanding
  officer. But that hardly equates to an instruction that every officer, from that point forward, must
  double check information in a State Police database.

         It makes no difference that the officers relied upon the State Police’s database rather than,
  as the majority opinion frames the matter, having been told directly by those superior officers
  “that Hart was subject to SORA and had violated its registration requirements.” Maj. Op. at 11.
  Communications through the database are authoritative—state law requires the database be made
  available to local officers to do their work. And Hart, of course, did not dispute the database
  information either. Rather, in accordance with the commands of the State Police, Hart submitted
  his registration information to the local registration officers, information those officers had at the
  time of Hart’s first arrest. While the State Police apparently erred in how it maintained Hart’s
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 35Page 37 of (37
                                                           PageID.1732              40 of 40)


   Nos. 18-1305/1307                 Hart v. Hillsdale Cty., Mich., et al.                   Page 35


  information, and thus erred in requiring Hart to register, it is far from reckless for local officers
  to accept that process as valid.

         Nor, for many of these same reasons, does the complaint accord with the majority
  opinion’s suggestion that the local officers may not have been “relying on [the State Police’s]
  affirmative representations.” Maj. Op. at 11. Here again, the majority opinion rewrites the
  complaint. Hart is the master of his complaint. Roddy v. Grand Trunk W. R.R., Inc., 395 F.3d
  318, 322 (6th Cir. 2005). In it, he makes clear it was the errors in the database operated by the
  State Police and its agent Watch Systems that “caus[ed Hart’s] subsequent constitutional
  deprivations.” Second Am. Compl. ¶ 46. Absent those errors, Hart would not have been
  arrested. The State Police and its agent, Hart explains, failed “to properly act,” meaning that
  “Hart was never properly flagged or removed from the SOR, resulting in Hart’s multiple
  wrongful arrests, prosecutions, convictions, and extended incarceration for failure to register,
  when in fact, he was not legally required to register.” Second Am. Compl. ¶ 106.                This
  combination of errors resulted in local officers improperly detaining Hart. In Hart’s words, “[a]s
  a proximate result of” the State Police’s errors, “Hart was subjected to false arrests and malicious
  prosecution, on more than one occasion, in violation of his constitutional rights.” Second Am.
  Compl. ¶ 45. As to whether the State Police’s representations caused his arrest, I would take
  Hart’s word on the matter rather than that of the majority opinion.

         As Hart’s counsel acknowledged at oral argument, the local officers’ reliance on the State
  Police database was “reasonable.” Oral Arg. Hr’g at 32:56. So even if, as counsel also argued,
  the officers could have (and thus should have) conducted an independent review of the database
  information, failing to do so plainly was not recklessness.

         Due Process Defamation. Nor do I see a basis for a “stigma-plus” defamation claim
  against the officers. A stigma-plus claim requires more than mere defamation—there must be
  the deprivation of some additional substantive right provided for in state or federal law—the
  “plus” factor. See Paul v. Davis, 424 U.S. 693, 701 (1976). Hart’s theory is that publication of
  his name on the sex offender registry constitutes defamation, and that the deprivation of his
  liberty and malicious prosecution establish the stigma and the “plus.” Appellee Br. at 36–38.
  We analyze such claims under procedural due process. See Does v. Munoz, 507 F.3d 961, 966
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 36Page 38 of (38
                                                           PageID.1733              40 of 40)


   Nos. 18-1305/1307               Hart v. Hillsdale Cty., Mich., et al.                   Page 36


  n.1 (6th Cir. 2007) (citing Doe v. Mich. Dep’t of State Police, 490 F.3d 491, 502 (6th Cir. 2007)
  (“Our review of the caselaw has failed to identify any case that applies the stigma-plus test to a
  substantive due process claim.”)).

         Hart has not alleged a procedural defect. Because a stigma-plus claim arises as a matter
  of procedural due process, “the availability of adequate process defeats” the claim. Segal v. City
  of New York, 459 F.3d 207, 213 (2d Cir. 2006). Equally true, where a plaintiff has process
  available yet fails to pursue that right, he cannot allege a due process violation. See Quinn v.
  Shirey, 293 F.3d 315, 321–22 (6th Cir. 2002). These bedrock requirements doom Hart’s claim.
  First of all, process was made available to him. Hart went through the full judicial process
  before each of his convictions; he pleaded nolo contendere in the first proceeding and guilty in
  the second for failing to properly register.     Hart was also the subject of post-conviction
  proceedings during which his convictions were vacated. Second of all, Hart had another legal
  avenue available to him—he could have (but did not) challenged his continued designation as a
  registered sex offender. Michigan law afforded a hearing to anyone who, like Hart, was no
  longer required to register after the 2011 SORA amendments. Mich. Comp. Laws § 28.723a.

         The majority opinion excuses these cavernous holes in Hart’s defamation theory by
  crediting Hart’s assertion in his appellate brief that he was “never afforded the opportunity to
  challenge his continued designation as a registered sex offender after . . . the 2011
  amendments . . . became effective.” Appellee Br. at 39 n.17. But Hart did not make that
  assertion in the district court, which alone dooms the claim. Nor, once again, does the majority
  opinion’s reasoning align with the complaint. Hart could not have been denied an opportunity to
  challenge his registration requirement when, as he alleges in his complaint, he was unaware he
  had no duty to register in the first place. According to Hart, it was the Department of Corrections
  who discovered the error once Hart was imprisoned. And once the error was discovered, Hart
  was promptly afforded further process—a circuit court judge vacated his convictions.

         It may be, as the majority opinion observes, that discovery would reveal more about what
  process Hart was afforded. But Hart does not need discovery to know what opportunities were
  afforded to him. Among other things, he remembers the nature of each plea and the charges.
            Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS          54-2 filed
                           ECF No. 137       Filed: 09/03/2020
                                               09/03/20          Page: 37Page 39 of (39
                                                           PageID.1734              40 of 40)


   Nos. 18-1305/1307                Hart v. Hillsdale Cty., Mich., et al.                    Page 37


  Yet he has not alleged any procedural defects. In the absence of factual aversions that can
  survive a motion to dismiss, Hart’s complaint fails to state a constitutional violation.

         For these reasons, I would grant Defendants qualified immunity on all claims.
             Case: 18-1305 Document:
Case 2:16-cv-10253-DPH-EAS           54-3filedFiled:
                            ECF No. 137              09/03/2020
                                               09/03/20           Page: 1Page 40 of (40
                                                           PageID.1735              40 of 40)



                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT

                                           Nos. 18-1305/1307


   ANTHONY HART,
                                                                                        FILED
         Plaintiff - Appellee,                                                       Sep 03, 2020
                                                                                 DEBORAH S. HUNT, Clerk
         v.

   HILLSDALE COUNTY, MICHIGAN, KWINN LEVA,
   TIMOTHY PARKER, and CHRISTINE WAHTOLA
   (18-1305); CITY OF HILLSDALE, SHELBY RATHBUN,
   and TODD HOLTZ (18-1307),
         Defendants - Appellants.



                Before: COLE, Chief Judge; STRANCH and READLER, Circuit Judges.

                                          JUDGMENT
                             On Appeal from the United States District Court
                              for the Eastern District of Michigan at Detroit.

        THIS CAUSE was heard on the record from the district court and was argued by counsel.

        IN CONSIDERATION THEREOF, it is ORDERED that the judgment of the district court is
  AFFIRMED IN PART and REVERSED IN PART.


                                                 ENTERED BY ORDER OF THE COURT




                                                 Deborah S. Hunt, Clerk
